Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 16, the limitation “at least partially between the first and second arms” seems to be incomplete. For examination purposes, the Examiner will assume that Applicant means “at least partially received between the first and second arms” similar to Claim 10.
Regarding Claim 10, Applicant claims “A method”. However, it is not clear if this is a method of using, manufacturing or any other method. Furthermore, the limitations, as claimed, seem to be directed to an apparatus or device rather than a method.
Appropriate correction is required.
As far as understood by the Examiner, the rejection stands as follows:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groves et al. (US Patent No. 5,821,487). With regard to Claim 1, Groves discloses a circuit breaker (1) assembly comprising: a circuit breaker (1) comprising a housing (housing of 1) and a handle (9) extending from the housing, the handle movable between an on position and an off position; a handle mechanism (Fig. 3) connected to the housing of the circuit breaker, the handle mechanism comprising: a base (21); a slider (35) slidably connected to the base and comprising first and second spaced apart arms (43, 45) with the handle of the circuit breaker at least partially (received) between the first and second arms, the slider movable between a first position (Fig. 4) with the handle in the on position and a second position (Fig. 5) with the handle in the off position; and a spring (55, 59) on the slider, wherein the handle engages the spring with the handle in the on position and the slider in the first position.
With regard to Claim 2, Groves discloses the spring being a flat spring (55, 59) comprising first and second opposite end portions (Fig. 3); and the first end portion is connected to the slider and the second end portion comprises a free end (Fig. 3) and is spaced apart from the first arm of the slider.
With regard to Claim 3, Groves discloses an opening (41) being defined in the first arm of the slider; and the spring extends through the opening such that the second end portion of the spring is between the first arm and the second arm of the slider.
With regard to Claim 4, Groves discloses the second end portion comprising at least one bend (Fig. 3) such that the second end portion includes an L-shaped seat (31); and the handle is received in the L-shaped seat with the handle in the on position and the slider in the first position.
With regard to Claim 5, Groves discloses the handle mechanism comprising a crank assembly (Fig. 3) connected to the base, the crank assembly comprising: a rotatable portion (15) configured to receive a shaft (13); and a linkage (31) connecting the rotatable portion and the slider; wherein the crank assembly is configured to convert rotational motion of the shaft to linear motion of the slider and to convert linear motion of the slider to rotational motion of the shaft.
With regard to Claim 6, Groves discloses the crank assembly comprising a return spring (55, 59) between the rotatable portion and the base, the return spring configured to bias the slider toward the second position.
With regard to Claim 7, Groves discloses, wherein, with the handle in the on position and the slider in the first position, the spring on the slider is configured to transmit force from the return spring to the handle of the circuit breaker in a direction that is substantially coaxial to or substantially parallel to a longitudinal axis of the handle.
With regard to Claim 8, Groves discloses the spring being resilient and configured to deflect toward the first arm in response to rotational motion of the shaft.
With regard to Claim 9, Groves discloses the handle being spaced apart from the spring with the handle in the off position and the slider in the second position.
With regard to Claim 10, Groves discloses a method comprising: providing a circuit breaker (1) system comprising: a circuit breaker (1) comprising a housing (housing of 1) and a handle (9) extending from the housing, the handle movable between an on position and an off position; a handle mechanism (Fig. 3) connected to the housing of the circuit breaker, the handle mechanism comprising: a bracket comprising a base (21); a slider (35) on the base, the slider comprising first and second spaced apart arms (43, 45) with the handle at least partially received between the arms, the slider being slidable along the base between a first position (Fig. 4) with the handle in the on position and a second position (Fig. 5) with the handle in the off position; and a spring (55, 59) on the slider extending between the first and second arms; receiving the handle against the spring with the slider in the first position and the handle in the on position; and using the spring, transmitting a force to the handle of the circuit breaker in a direction that is substantially coaxial to or substantially parallel to a longitudinal axis of the handle so as to prevent the slider from inadvertently moving from the first position to the second position.
With regard to Claim 11, Groves discloses the handle mechanism further comprising a crank assembly (Fig. 3) comprising a return spring (55, 59) that provides a return force to bias the slider toward the second position; and transmitting the force to the handle of the circuit breaker comprises transmitting the return force.
With regard to Claim 12, Groves discloses wherein transmitting the force to the handle of the circuit breaker comprises transmitting force associated with a vibration or shock.
With regard to Claim 13, Groves discloses the handle mechanism further comprising a crank assembly (Fig. 3) with the slider operatively connected to the crank assembly; the circuit breaker system further comprises: an enclosure (3) with the circuit breaker held in the enclosure; a rotary handle (15) on the enclosure; and a shaft (13) extending between the crank assembly and the rotary handle; and the method further comprises, in response to rotating the rotary handle from a first orientation to a second orientation, moving the slider from the first position to the second position to thereby move the handle from the on position to the off position.
With regard to Claim 14, Groves discloses deflecting the spring toward the first arm in response to rotating the rotary handle from the first orientation to the second orientation.
With regard to Claim 15, Groves discloses moving the handle from the on position to the off position in response to an electrical trip of the circuit breaker; and urging the slider from the first position to the second position by engaging the second arm with the handle in response to moving the handle from the on position to the off position.
With regard to Claim 16, Groves discloses a circuit breaker (1) system comprising: an enclosure (3); a circuit breaker (1) held in the enclosure, the circuit breaker comprising a housing (housing of 1) and a handle (9) extending from the housing, the handle movable between an on position and an off position; a handle mechanism (Fig. 3) connected to the housing of the circuit breaker, the handle mechanism comprising: a bracket comprising a base (21); a crank assembly (Fig. 3) on the base; a slider (35) connected to the base and operatively connected to the crank assembly, the slider comprising first and second spaced apart arms (43, 45) with the handle of the circuit breaker at least partially (received) between the first and second arms, the slider configured to slide between a first position (Fig. 4) with the handle in the on position and a second position (Fig. 5) with the handle in the off position; and a spring (55, 59) on the slider; a rotary handle (15) on the enclosure; and a shaft (13) extending between the crank assembly and the rotary handle; wherein the slider is configured to move between the first position and the second position in response to rotation of the rotary handle between a first orientation and a second orientation; wherein the handle engages the spring with the handle in the on position and the slider in the first position.
With regard to Claim 17, Groves discloses the crank assembly comprising a return spring (55, 59) that is configured to bias the slider toward the second position; and with the handle in the on position and the slider in the first position, the spring on the slider is configured to transmit force from the return spring to the handle of the circuit breaker in a direction that is substantially coaxial to or substantially parallel to a longitudinal axis of the handle.
With regard to Claim 18, Groves discloses the crank assembly being configured to rotate the rotary handle from the first orientation to the second orientation in response to the circuit breaker switching from an on state to a tripped state.
With regard to Claim 19, Groves discloses the spring being resilient and configured to deflect toward the first arm in response to rotation of the rotary handle from first orientation to the second orientation.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses circuit breaker assemblies, similar to Applicant’s claimed invention, having handles, sliders and springs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833